Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00513-CR

                                  Anna Linda GARZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10615
                         Honorable Ron Rangel, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment of conviction for injury to a child and RENDER a judgment of acquittal.

      SIGNED August 14, 2019.


                                             _____________________________
                                             Beth Watkins, Justice